                  Case:20-01947-jwb      Doc #:309 Filed: 09/14/2020         Page 1 of 6




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                Chapter 11
    BARFLY VENTURES, LLC, et al,1                               Case No. 20-01947-jwb
                                                                Hon. James W. Boyd
                            Debtors.
                                                                Jointly Administered
    ______________________________________/

     STIPULATION TO ENTRY OF ORDER GRANTING DERIVATIVE STANDING TO
    THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS TO PURSUE CAUSES
         OF ACTION ON BEHALF OF THE DEBTORS’ BANKRUPTCY ESTATES

             Barfly Ventures, LLC, et al. (collectively, the “Debtors”) and the Official Committee of

Unsecured Creditors of Barfly Ventures, LLC et. al. (the “Committee”) state as follows in support

of the entry of the Order Granting Derivative Standing to the Official Committee of Unsecured

Creditors to Pursue Causes of Action on Behalf of the Debtors’ Bankruptcy Estates attached hereto

as Exhibit 1 (the “Proposed Order”):

             1.     On June 3, 2020 (the “Petition Date”), the Debtors each commenced a voluntary

case under chapter 11 of title 11 of the United States Code.

             2.     The Debtors continue to operate their businesses as debtors in possession as

permitted under sections 1107 and 1108.2


1
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit,
LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC
(d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a
HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999),
HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck
of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)(4255).
2
  Unless otherwise specified, statutory references set forth herein are to sections of the United States
Bankruptcy Code, 11 U.S.C. § 101, et seq. References to the Federal Rules of Bankruptcy Procedure are
identified herein as “Bankruptcy Rule __.”
             Case:20-01947-jwb         Doc #:309 Filed: 09/14/2020          Page 2 of 6




       3.        On June 25, 2020, the Office of the United States Trustee for the Western District

of Michigan appointed an Official Committee of Unsecured Creditors (the “Committee”) pursuant

to section 1102 [Doc. No. 85].

       4.        Pursuant to section 1103(c), the Committee is charged with various duties

including, but not limited to, “investigat[ing] the acts, conduct, assets, liabilities and financial

condition of the debtor...” Moreover, section 1109(b) provides that “[a] party in interest, including

. . . a creditors’ committee . . . may raise and may appear and be heard on any issue in a case under

this chapter.”

       5.        In furtherance of its statutory duties, the Committee has engaged in a preliminary

investigation of certain claims and causes of action that the estates may have (the “Sellers Claims”)

against one of their principles, Mark A. Sellers III (“Sellers”). Although its analysis of the Sellers

Claims are in their early stages, the Committee believes that the estates may have certain merit

worthy claims against Sellers.

       6.        Any such claims and causes of action constitute property of the Debtors’

bankruptcy estates and/or rights of the Debtors. As such, only the Debtors are currently vested

with authority and standing to pursue such claims and causes of action.

       7.        Sellers filed a voluntary petition for relief under chapter 11 of the Bankruptcy Code

on August 11, 2020 [Bankr. W.D. Mich. 20-02619] (the “Sellers Bankruptcy Case”).

       8.        On August 19, 2020, the Court entered the Order and Notice of Claims Bar Date

[Doc. No. 20] in the Sellers Bankruptcy Case which, among other things, established September

30, 2020 as the deadline for parties to assert claims in the Sellers Bankruptcy Case.

       9.        The Debtors and the Committee hereby stipulate to grant the committee derivative

standing, thereby permitting the Committee to prosecute the Sellers Claims on behalf of the
              Case:20-01947-jwb        Doc #:309 Filed: 09/14/2020        Page 3 of 6




Debtors’ bankruptcy estates by, among other things, filing a proof of claim in the Sellers

Bankruptcy Case. See e.g., Canadian Pacific Forest Prods., Ltd. v. J.D. Irving, Ltd. (In re Gibson

Group, Inc.), 66 F.3d 1436, 1438 (6th Cir. 1995) (bankruptcy courts authorized to grant derivative

standing to permit creditors to pursue causes of action on behalf of estate); Official Comm. of

Unsecured Creditors of Cybergenics Corp., 330 F.3d 548, 567-68 (3d Cir. 2003) (same); Fogel v.

Zell, 221 F.3d 955, 965 (7th Cir. 2000) (same).

          WHEREFORE, the Debtors and the Committee respectfully request that the Court: (i)

enter the Proposed Order, and (ii) grant any additional relief it deems appropriate.

          Respectfully submitted by,

 PACHULSKI STANG ZIEHL & JONES                     JAFFE RAIT HEUER & WEISS, P.C.
 LLP
                                                   By:    /s/ Paul R. Hage
 By: /s/ John W. Lucas                             Paul R. Hage (P70460)
 John W. Lucas                                     27777 Franklin Road, Suite 2500
 Jason Rosell                                      Southfield, MI 48034
 150 California Street, 15th Floor                 Telephone: (248) 351-3000
 San Francisco, California 94111                   phage@jaffelaw.com
 Telephone: (415) 263-7000
 jlucas@pszjlaw.com                                -and-
 jrosell@pszjlaw.com
                                                   SUGAR FELSENTHAL GRAIS &
 -and -                                            HELSINGER, LLP

 WARNER NORCROSS + JUDD LLP                        Michael A. Brandess
                                                   Elizabeth Vandesteeg
 Rozanne M. Giunta (P29969)                        30 N. LaSalle Street, Suite 3000
 Elisabeth M. Von Eitzen (P70183)                  Chicago, IL 60602
 1500 Warner Building                              Telephone: (312) 704-9400
 150 Ottawa Avenue, NW                             mbrandess@sfgh.com
 Grand Rapids, Michigan 49503                      evandesteeg@sfgh.com
 Telephone: (616) 752-2000
 evoneitzen@wnj.com                                Counsel to the Committee

 Counsel to the Debtors

Dated: September 14, 2020
Case:20-01947-jwb   Doc #:309 Filed: 09/14/2020   Page 4 of 6




                          Exhibit 1
                      (Proposed Order)
                  Case:20-01947-jwb       Doc #:309 Filed: 09/14/2020            Page 5 of 6




                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF MICHIGAN

    In re:
                                                                    Chapter 11
    BARFLY VENTURES, LLC, et al,3                                   Case No. 20-01947-jwb
                                                                    Hon. James W. Boyd
                            Debtors.
                                                                    Jointly Administered
    ______________________________________/

    ORDER GRANTING DERIVATIVE STANDING TO THE OFFICIAL COMMITTEE
        OF UNSECURED CREDITORS TO PURSUE CAUSES OF ACTION ON
             BEHALF OF THE DEBTORS’ BANKRUPTCY ESTATES

             Upon the Stipulation to Entry of Order Granting Derivative Standing to the Official

Committee of Unsecured Creditors to Pursue Causes of Action on Behalf of the Debtors’

Bankruptcy Estates (the “Stipulation”) filed by the Debtors4 and the Committee; and the Court

having reviewed the Stipulation;

IT IS HEREBY ORDERED THAT:

             1.     The Committee is granted derivative standing and authority to prosecute the Sellers

Claims on behalf of the Debtors’ bankruptcy estates by, among other things, filing a proof of claim

in the Sellers Bankruptcy Case.

             2.     The Committee is authorized to take all actions it deems necessary or appropriate

in connection with the authority granted in this Order, with the full rights and privileges of the


3
  The Debtors are: Barfly Ventures, LLC (8379), Barfly Management, LLC (6274), 9 Volt, LLC (d/b/a
HopCat)(1129), 50 Amp Fuse, LLC (d/b/a Stella’s Lounge)(3684), GRBC Holdings, LLC (d/b/a Grand
Rapids Brewing Company)(2130), E L Brewpub, LLC (d/b/a HopCat East Lansing)(5334), HopCat-Ann
Arbor, LLC (5229), HopCat-Chicago, LLC (7552), HopCat-Concessions, LLC (2597), HopCat-Detroit,
LLC (8519), HopCat-GR Beltline, LLC (9149), HopCat-Holland, LLC (7132), HopCat-Indianapolis, LLC
(d/b/a HopCat-Broad Ripple)(7970), HopCat-Kalamazoo, LLC (8992), HopCat-Kansas City, LLC (d/b/a
HopCat,-KC, LLC and Tikicat)(6242), HopCat-Lexington, LLC (6748), HopCat-Lincoln, LLC (2999),
HopCat-Louisville, LLC (0252), HopCat-Madison, LLC (9108), HopCat-Minneapolis, LLC (8622),
HopCat-Port St. Lucie, LLC (0616), HopCat-Royal Oak, LLC (1935), HopCat-St. Louis, LLC (6994), Luck
of the Irish, LLC (d/b/a The Waldron Public House, LLC and McFadden’s Restaurant Saloon)(4255).
4
    Capitalized terms not otherwise defined herein shall have the meaning given to them in the Stipulation.
             Case:20-01947-jwb        Doc #:309 Filed: 09/14/2020           Page 6 of 6




Debtors including, but not limited to, the right to enter into settlement negotiations and, subject to

court approval, to settle the Sellers Claims.

       3.      Except as otherwise expressly provided in the Stipulation and this Order, all parties

reserve all of their rights, claims and defenses with respect to all matters, including with respect to

the Sellers Claims. For the avoidance of doubt, nothing in this Order or the Stipulation shall in

any way constitute an admission by the Debtors regarding the validity of the Sellers Claims.

       4.      This Court shall retain jurisdiction over all matters related to the interpretation,

implementation, and enforcement of the Stipulation and this Order.

                                         END OF ORDER

Order prepared and submitted by:

JAFFE RAITT HEUER & WEISS, P.C.
Paul R. Hage (P70460)
27777 Franklin, Suite 2500
Southfield, MI 48034
(248) 840-9079)
phage@jaffelaw.com
